Citation Nr: 1708831	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  08-10 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for degenerative joint disease of the lumbar spine from November 30, 2010.

2.  Entitlement to an evaluation in excess of 20 percent for degenerative joint disease of the cervical spine from November 30, 2010.

3.  Entitlement to a higher initial rating for radiculopathy of the right lower extremity, evaluated as noncompensable evaluation from February 12, 2009 to April 9, 2012, and as 10 percent disabling from April 10, 2012.

4.  Entitlement to a higher initial rating for radiculopathy of the left lower extremity, evaluated as noncompensable from February 12, 2009 to April 9, 2012, and as 10 percent disabling from April 10, 2012.

5.  Entitlement to a higher initial rating for left upper extremity radiculopathy, evaluated as 10 percent disabling from June 9, 2014.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION


The Veteran served on active duty from November 1984 to March 1995.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) that confirmed and continued previously assigned 20 and 10 percent ratings for the Veteran's lumbar and cervical spine degenerative joint disease disabilities, respectively.  

In August 2009, the Veteran testified during a hearing before the undersigned that was conducted by videoconference.  A transcript of the hearing is of record. 

In September 2010, the Board remanded the Veteran's case to the RO via the Agency of Original Jurisdiction (AOJ) for further development.

In a May 2012 rating decision, the AOJ granted a 40 percent rating for the Veteran s degenerative joint disease of the lumbar spine and a 20 percent rating for his degenerative joint disease of the cervical spine, both from November 30, 2010.

Also in May 2012, the AOJ also granted service connection for radiculopathy of the right and left lower extremities that were assigned initial noncompensable ratings, effective February 12, 2009.  The evaluations of the Veteran's lower extremity radiculopathy are part and parcel of the rating for his service-connected lumbar spine disability.  See 38 C F R. § 4 71a (2016).

In a February 2014, decision, the Board granted a 40 percent rating for the Veteran's degenerative joint disease of the lumbar spine from January 11, 2006 to November 29, 2010.  Consequently, this period of time has been adjudicated and is not before the Board.  At that time, the Board denied entitlement to a rating in excess of 10 percent for degenerative joint disease of the cervical spine prior to November 30, 2010.  Consequently, this period of time has been adjudicated and is not before the Board.  Also in February 2014, the Board remanded the Veteran's claims for increased ratings for his lumbar and cervical spine disabilities from November 30, 2010, and radiculopathy of his lower extremities from February 12, 2009, to the AOJ for further development.

In an October 2014 rating decision, the AOJ granted service connection for the Veteran s left upper extremity radiculopathy that was assigned an initial 10 percent rating from June 9, 2014.  The evaluation of the Veteran's left upper extremity radiculopathy is part and parcel of the rating for his service-connected cervical spine disability.  See 38 C F R. § 4 71a.  The AOJ also granted 10 percent ratings for the Veteran's right and left lower extremity radiculopathy from April 10, 2012.  

In March 2016, the Board remanded the Veteran's case to the AOJ for further development.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).

In March 2016, the Board remanded the Veteran's case because it found that the June 2014 VA examination was inadequate.  The Veteran reported flare-ups but, when addressing functional loss due to pain with motion and limitation of motion, the examiner stated that, "based upon a single one hour to three hour interview and examination, it would be mere speculation to attempt to detail additional limitation due to pain, weakness, fatigability or incoordination during flare-ups or when the joint is used repeatedly over time."  The Board noted that this did not meet the requirements imposed by Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (stating that examination reports should address any range of motion loss specifically due to pain and any functional loss due to pain during flare ups).

The Veteran underwent VA examination in May 2016, that was performed by the June 2014 examiner.  The Veteran reported worsening cervical and lumbar spine pain, and the examiner noted that the Veteran had flare-ups of lumbar pain that caused functional loss or impairment.  There was limitation of motion of the lumbar and cervical spine with pain.  The examiner did not, however, indicate whether there was additional functional loss in terms of the degree of additional limitation with pain or on flare-ups of lumbar spine pain.  This is contrary to the Board's directive.  Stegall.

As to whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time, the examiner was unable to state without mere speculation.  The examiner stated that "[a]s a physician to make such a speculation/guess without sufficient objective evidence-based medical facts or direct observations is contrary to evidence based practice and outside my scope of professional comportment, and expertise."  

Moreover, the examination is incomplete in another regard, as explained below.

The February 2016 VA examination does not comport to the requirements as set forth in Correia v. McDonald, 28 Vet. App. 158 (2016).  This case involved determining the proper interpretation of the final sentence of 38 C.F.R. § 4.59 (2015), that reads, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with the range of the opposite undamaged joint."  

The United States Court of Appeals for Veterans Claims (Court) found the final sentence of § 4.59 to be ambiguous because the regulation, considered as a whole, is meant to guide adjudicators in determining the proper level of disability of joints, and if the range of motion testing listed in the last sentence is not required, it is unclear how an adjudicator could adequately rate a claimant's joint disability and account for painful motion.  Compelled by § 4.59's place in the regulatory scheme (it preceded the disability rating schedule), the Court held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia, 28 Vet. App. at 168.  Specifically, the court stated that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Id. at 169-170.  

Given the above, a new examination is warranted and the examiner should attempt to ascertain passive motion at the time of the July 2006, December 2007, November 2010, June 2014, and May 2016, prior examinations.  Moreover, another attempt should be made to estimate additional functional loss with pain, or on flare-ups.

The Board will defer consideration of the increased rating claims for the Veteran's upper and lower extremity radiculopathy pending completion of the action requested below.

Recent medical records regarding the Veteran's treatment at the VA medical center (VAMC) in Syracuse, since May 2015, should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records regarding the Veteran's treatment at the Syracuse VAMC since May 2015.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claims.

2. After completing the development requested above, schedule the Veteran for a new VA examination of all orthopedic and neurologic manifestations of his lumbar and cervical spine and right and left shoulder disabilities by a physician-examiner other than the June 2014 and May 2016 examiner, to include any left upper and bilateral lower extremity radiculopathy.  The orthopedic examination should measure both active and passive range of motion and in weight bearing and non-weight bearing, as well as record any neurologic manifestations.  

The claims folder must be reviewed by the examiner.  

This should include an examination to determine all neurologic abnormalities that result from the Veteran's lumbar and cervical spine disabilities.

a. The examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present. 

b. The examiner should report on whether there is functional loss due to limited strength, speed, coordination, or endurance. 

c. The examiner should also estimate any additional loss of function during any periods of flare-up and when used repeatedly over a period of time, expressed in degrees of lost motion.  Such estimate can be based on the Veteran's description of his limitations during such periods, so that an estimate should be provided, if at all possible, even in the absence of direct observation by the examiner.  

d. If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

e. The examiner is asked to estimate what the Veteran's passive range of motion would have been at the time of the prior examinations in July 2006, December 2007, November 2010, June 2014, and May 2016.  If this cannot be done, the examiner should explain why and further indicate how far back in time the current findings could be deemed relevant. 

f. The examiner should also note any neurologic impairment associated with the cervical and lumbar spine, including radiculopathy.  The severity of any associated disability, including that of the left upper extremity and bilateral lower extremities, should be noted.

g. The examiner should provide a full description of the effects the lumbar and cervical spine disabilities have had on the Veteran's ordinary activities over the course of the appeal period (since 2006), if any. 

h. If the examiner cannot provide an opinion without resorting to speculation, he or she should explain whether the inability to provide the needed opinion is due to the need for additional evidence; the limits of current medical knowledge; or the limits of the examiner's medical knowledge.

3. If any benefit on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




